STERN, District Judge,
dissenting:
The question for decision is not whether McNeil was prejudiced “even if his counsel did err.” The district court, the majority here, and I all agree that McNeil’s legal representation fell below any acceptable minimum of competency. In plain talk, we *452all agree that McNeil’s lawyer committed malpractice. It is even difficult to see how McNeil would have been worse off if the trial court had permitted a non-lawyer to represent him.1 I am unable to agree, therefore, with the majority’s views that, first, the jury would surely have found McNeil guilty of murder absent the errors of his attorney, and second, that the Strickland standard for prejudice differs in meaningful degree from the one formerly applied in this circuit.
The majority has summarized the errors of McNeil’s attorney, but it is useful to recapitulate in order to bring certain details to light. McNeil’s counsel not only unnecessarily elicited the criminal record of his client, he did not even object when the trial judge instructed the jury that they could use that record to judge McNeil’s credibility. And that criminal record included a twelve year old conviction for aggravated assault. It is surely clear that McNeil’s credibility was critical to his partial defense of voluntary manslaughter.2 The entire issue before the jury was the sincerity of his claim that he was in fear when he shot Walker. His attorney voluntarily impeached McNeil’s character and credibility in ways so improper that were they done by the prosecution, there would have been a certain mistrial or reversal. So much for the jury’s view of the character of the accused.
And what of the character and reputation of the deceased? Counsel for the defendant did not even attempt to bring forth the clearly proper evidence that Walker had been convicted of assault with intent to kill. McNeil’s attorney was content to rely on the bare word of his client that he “believed” Walker to be dangerous. Not even the appearance of witnesses, called by the prosecution, and testifying to the deceased’s “good reputation as a peaceful and non-violent person,”3 could stimulate McNeil’s lawyer to bring forth Walker’s conviction for assault with intent to kill. The jury’s view of the character of the two actors in this drama was therefore a complete distortion of what it would have been had McNeil been competently represented. Had McNeil been properly represented, the jury would have heard only that Walker had previously tried to kill someone and nothing of McNeil’s assault conviction. As it was, McNeil could hardly have been worse off with no lawyer at all. Indeed, had McNeil waived counsel under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), no district judge would have sat silent and permitted the prosecutor to do to an unrepresented defendant what McNeil’s defense attorney did to McNeil.
The majority holds that none of this matters because it does not have “any significant doubt concerning the reliability of the outcome” of the trial. Ante, at 451. The evidence of Walker’s violence, and the omission of the evidence of McNeil’s assault conviction would not, according to the majority, “undercut the- impression that McNeil purposefully shot Walker without any fear of the victim at the time he shot.” Ante at 451.
There were actually two episodes of physical contact — one before McNeil put on his coat and one after. On the first, eyewitness Lois Purnsley testified, “Mr. Walker came up and sort of like grabbed Mr. McNeil but when he grabbed him it knocked Mr. McNeil into me and I almost fell off my stool.” App. at 516. Eyewitness Samuel Dorsey, testifying for the Commonwealth, stated, “[Walker] went over and shook McNeil, put his hands on him, shook him.” App. at 379. Eyewitness and Commonwealth witness Debo*453rah Anderson testified that Walker “grabbed” McNeil when McNeil’s back was turned. App. at 301. When asked if Walker grabbed McNeil with such force that it turned McNeil around, Anderson responded, “I’m not sure.” App. at 301.
The majority’s version of the second contact is that after McNeil put his coat on to leave, “Walker apologized several times, putting his hands on McNeil as he did so.” Ante, at 445. Lois Purnsley reported: “Mr. Walker was like in back of him and he was walking and kept, you know, sort of nudging him on the shoulder, you know, kept saying something to him as he was going to the door.” App. at 517. Deborah Anderson testified that she did not know if Walker grabbed McNeil Or how hard he grabbed him, App. at 303, but she agreed that Walker “spun [McNeil] around or put his hand on his shoulder.” App. at 305.
The majority makes only fleeting allusion to the fact that after the first contact, Walker and McNeil exchanged words for “maybe a minute or two,” according to eyewitness Patricia Gonzalez. App. at 237. Every eyewitness testified that they could not hear what was said. App. at 205 (Elaine Smith); 237 (Gonzalez); 269-70, 280 (Bernadette Bolden); 304-06 (Anderson); 325, 327, 337-38 (Georgia Harvey); 358-59 (Sandra Davis); 379, 389 (Dorsey); 519 (Purnsley). McNeil’s uncontradicted account was that “[Walker] said to me that nigger, I ought to kill you. Then he tried to bump me or push me in another manner ánd almost knocked me on the bar____ I was just getting ready to go. He just kept badgering me____” App. at 559. McNeil continued:
He just kept pulling and picking at me like I was some kind of a little child or kid or something____ [H]e had put his hand on me again to try to turn me — I don’t know whether he was going to grab me again, push me or what he was going to do but I felt him touch me again, to pull me kind of around. I don’t know what he was going to do. He already done threatened me so I reached in my pocket and I just pulled out the gun and just kept firing.
App. at 559-60. The majority treats McNeil’s remark “I don’t know what he was going to do” as an admission that McNeil did not suspect an attack and as evidence that fear was not his dominant emotion. Ante, at 451. But when the remark is read in context, it appears to be an expression of fear over what Walker would do next.
McNeil also recounted four previous occasions when Walker had taunted him and threatened his life, App. at 562-66, 572-76, one of which was corroborated by Walter Morris, App. at 538, as the majority points out. Ante, at 445. Walter Morris and Alice Carcasia testified to Walker's bad reputation for violence and to his. dislike for McNeil. App. at 539-40, 546-49. Morris reported that Walker carried a pistol or knife on previous occasions. App. at 539-40. McNeil said he knew Walker carried a weapon and had shot a woman. App. at 582-83.
The point is not merely that the majority’s version of the facts is wrong but that the jury could very well have formed an impression of the circumstances that would have justified a voluntary manslaughter verdict. The majority’s conviction that “there was overwhelming evidence of a purposeful killing,” ante at 451, is irrelevant because, like homicide, voluntary manslaughter is defined as purposeful killing.4 *454The conduct of the jury’s deliberations certainly shows they were more troubled by McNeil’s defense, even with all of its errors, than the majority thinks possible.
McNeil’s lawyer next made a series of mistakes in connection with the jury charge. He submitted no requests to charge. The trial judge’s charge to the jury fills forty-six typescript pages, App. at 604-50, of which five pages are devoted to murder, App. at 616-21, 639; five are devoted to a largely negative discussion of self-defense, App. at 634-39; three are devoted to the irrelevant form of manslaughter based on heat of passion, App. at 621-23, 639-40; and only two sentences pertain to the form of voluntary manslaughter based on unreasonable fear:
If [the killing] was committed under the influence of an uncontrollable fear of either death or great bodily harm caused by the circumstances but without the presence of all the ingredients necessary to excuse the act on the ground of self-defense, the killing is manslaughter and not murder. Remember that the uncontrollable fear of death or great bodily harm, conceivable as existing, but not necessarily justified by the immediate circumstances, the killing is voluntary manslaughter.
App. at 640. This explanation is simply tacked onto the discussion of heat-of-passion manslaughter in a way that could have led the jurors to think it was elaboration of heat-of-passion manslaughter. App. at 640.
After two hours of deliberation, the jury was sufficiently concerned about McNeil’s defense to emerge with a question: “Would you be so kind as to give us the following: What is the legal definition of voluntary manslaughter? Factors necessary for such.” App. at 651. In response, the trial judge gave an instruction on heat-of-passion manslaughter that omitted any reference to the kind of manslaughter relevant to the defense evidence. App. at 651-52. Counsel for McNeil failed even to object. The majority suggests that this was a mere failure to be “alert.” I believe that finding understates what amounts to yet another significant act in what was a gross failure of representation.
On the facts of this case, the jurors could very well have believed that McNeil was in genuine, if unreasonable, fear of his life or bodily harm, because there was much evidence that Walker’s conduct was threatening. The jury’s request for a repeat of the charge on voluntary manslaughter shows that such a verdict was under consideration even though the trial judge’s only previous explanation of the relevant form of voluntary manslaughter was virtually smothered in the rest of his instruction.
The jury went back to work. After the jury requested and received a supplementary charge on murder, McNeil’s attorney apparently (the sidebar discussion is not transcribed) requested a further charge on voluntary manslaughter, App. at 656, but the trial judge refused. Counsel’s failure to make a record or to object did not preserve the ruling for appeal, and, as a result, McNeil could not even bring the matter to the attention of the appellate courts of the Commonwealth.
The majority concedes that McNeil was the victim of the ineffective assistance of his counsel, but is nevertheless confidént that McNeil received a “fair trial.” Because I am unable to agree, I am constrained to respectfully dissent.
Perhaps that is all that needs to be said, yet I think another word may be timely. The unstated difficulty beneath all these “ineffective assistance” of counsel cases is the dilemma of fairness versus finality. Courts can compel the state to provide counsel, but they have not yet even attempted to guarantee the competency of the counsel that they provide. And once the trial is over, considerations of finality give us an institutional reason to do all we can to avoid trying the case again.
It is tempting to say, for example, McNeil picked his own trial counsel and should bear the risk of an improvident *455choice. The state, after all, is as much a victim as the defendant when counsel’s malpractice results in a retrial, but the state cannot select its adversaries or do anything much to help when it sees an incompetent adversary during trial. Yet merely to state that proposition openly compels us to reject it. McNeil was entitled to rely upon his counsel’s license to practice law when he selected his lawyer. The negligence, if any, is not McNeil’s.5
The state has been victimized, to be sure, whenever a retrial is necessary because of a breakdown in the adversarial system. But the state pays the least. The defendant, after all, might well be in jail because his counsel did not perform his job.
I think it bears repeating that if McNeil had been unrepresented, we would inquire no further. There would be no mental re-enactment of the trial with imagined competent counsel to test whether his absence made a difference. The pernicious doctrine of Betts v. Brady, 316 U.S. 455, 62 S.Ct. 1252, 86 L.Ed. 1595 (1942) has been put aside. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963). Of course, the presence of counsel does make a difference, but it can only make a difference when that person acts like a lawyer. A drunken lawyer, an incapacitated lawyer, an incompetent lawyer is not a lawyer. That is not to say that we must approach both classes of cases, the non-represented and the claimed incompetently represented, in the same way. Without even if the minimal guarantee of fairness provided by the presence of a licensed lawyer, we are properly unwilling even to attempt to rewrite the judicial history of the case. The presence of a fully licensed representative, on the other hand, is enough guarantee of a functioning adversarial process to entitle us to examine claims of his mistakes and errors against consideration of whether those errors made a difference. The spirit in which we do this, however, is the entire issue. It is to Strickland that we must now look.
The district judge whom we review has twice found McNeil to have been severely prejudiced by his lawyer’s conduct. The first time, he granted the petition under the Baynes test. This decision was not disturbed. He was only instructed to reconsider his decision under Strickland. On remand, the district judge denied the writ, not because McNeil was unprejudiced, but only because the district judge believed that Strickland had made the grant of any habeas petition alleging ineffective assistance of counsel “virtually impossible.”
The majority acknowledges that the district judge “misapplied” Strickland, Ante, at 449, that he mistakenly read Strickland to dramatically increase the burden upon petitioners to show that counsel’s mistakes were significant to the result. My difficulty is that the majority now holds that Strickland has indeed made it more difficult for petitioners, and the majority has applied that higher standard to change the outcome of this case. I cannot agree because Strickland specifically says that it does not create a high standard.
The former test in this circuit, under which the district judge initially granted *456McNeil’s habeas petition in 1983, was that the defendant demonstrate a “reasonable possibility” that counsel’s errors affected the result. United States v. Baynes, 687 F.2d 659, 670 (3d Cir.1982). Justice O’Con-nor did not create a different standard with the “reasonably probability” language. The majority does not seem to claim that “reasonable probability” is a higher standard than “reasonable possibility,” but the majority could have been much clearer in rejecting this view. For Justice O’Connor did everything she could to explain that “reasonable probability” does not mean “greater than 50%”: “... [W]e believe that a defendant need not show that counsel’s deficient conduct more likely than not altered the outcome of the case.” Strickland, 104 S.Ct. at 2068. “The result of a proceeding,” the court added, “can be rendered unreliable, and hence the proceeding itself unfair, even if the errors of counsel cannot be shown by a preponderance of the evidence to have determined the outcome.” Id. For its view that the Strickland standard is “somewhat” different, the majority relies on Baynes’ suggestion that “any substantial doubt must be resolved in favor of the defendant,” 687 F.2d at 670, a phrase that does not appear in Strickland.
But Strickland does not say that any substantial doubt must be resolved in favor of the government. In fact, Strickland holds that to show reasonable probability, a petitioner need not show it more likely than not that counsel’s mistakes altered the probable outcome. The Strickland court goes on to say: “A reasonable probability is a probability sufficient to undermine confidence in the outcome.” 104 S.Ct. at 2068. This makes the Strickland standard indistinguishable from that of Baynes, because if there were “any substantial doubt” about the outcome (Baynes), it would surely “undermine confidence in the outcome” (Strickland). Under both tests, substantial doubt inures to the benefit of the petitioner.
The majority’s view that there is “somewhat” of a difference between the Baynes and Strickland standards, and the imposition of that difference in this case, ignores a clear injunction of Strickland:
With regard to the prejudice inquiry, only the strict outcome-determinative test, among the standards articulated in the lower courts, imposes a heavier burden on defendants than the tests laid down today. The difference, however, should alter the merit of an ineffectiveness claim only in the rarest case.
Id. at 2069. The Supreme Court plainly sought to preclude courts from doing exactly what the majority has done: From latching onto mere differences in wording and thereby imposing a higher standard on habeas petitioners than they formerly had. The Court explicitly defined its prejudice test as no heavier than the ones in force in most circuits including this one, to expressly avoid the result in this case.
Because I am unable to find this to be “the rarest case,” because I believe McNeil was hopelessly prejudiced by the egregious errors of his lawyer, and because I believe the majority has wrongly increased the burdens that future habeas petitioners will face in the district courts of this circuit, I am constrained respectfully to dissent.

. Had the court denied McNeil a lawyer, of course, the grant of habeas corpus would have been automatic. Gideon v. Wainwright, 372 U.S. 335, 338-45, 83 S.Ct. 792, 793-97, 9 L.Ed.2d 799 (1962).


. Voluntary manslaughter differs from homicide only in that the fact-finder determines the killer believed “the circumstances to be such that, if they existed, would justify the killing ... but his belief is unreasonable." Pa.Cons.Stats. Ann. § 2503(b) (Purdon 1983).


, App. at 13 (Judge Fullam’s Dec. 20,1983 opinion accompanying the grant of habeas corpus).


. Unreasonable fear of harm does not excuse a killing, but it does reduce the degree to voluntary manslaughter. Commonwealth v. McNeil, 497 Pa. 187, 439 A.2d 664, 669 (Pa.1981). The relevant type of voluntary manslaughter is defined in the statute as follows: "A person who intentionally or knowingly kills an individual commits voluntary manslaughter if at the time of the killing he believes the circumstances to be such that, if they existed, would justify the killing ... but his belief is unreasonable.” Pa. Cons.Stat.Ann. § 2503(b) (Purdon 1983) (emphasis added). McNeil denied killing Walker intentionally, App. at 581-82, but the jury could have returned a voluntary manslaughter verdict even if it found the killing was intentional. The fact that Walker was retreating when shot also does not preclude a voluntary manslaughter verdict. See Commonwealth v. Walley, 466 Pa. 363, 353 A.2d 396, 399-400 (Pa.1976); Common*454wealth v. Edwards, 466 Pa. 336, 353 A.2d 383, 384 (Pa. 1976).


. Ten years ago, sitting on this court by designation, I tried to call attention to the anomaly of courts finding plain error or ineffective assistance of counsel, and then forcing a retrial without doing anything about the unprofessionalism of the attorney:
It is of course a clear anomaly that historically both bench and bar have resisted certification procedures designed to regulate and improve the quality of the trial bar, content to indulge in the fiction that a graduate of a law school who has passed a bar examination is qualified to try any case, from the simplest intersection accident to the most serious criminal indictment. We should not forget that it is the courts themselves who license, and thus extend an implied promise of the competence of the attorney to all. When the plain error rule is invoked, or even discussed, there ought to be coordinate consideration given to remedial action, designed to improve the quality of the representation either in general or particular. The restrictions which the Sixth Amendment and the double jeopardy clause of the Fifth Amendment place upon the powers of the trial courts to intervene in an ongoing trial make this issue of crucial and immediate significance.
United States v. Mitchell, 540 F.2d 1163, 1170 n. (3d Cir.1976) (STERN, D.J., concurring).